10 N.Y.3d 852 (2008)
889 N.E.2d 493
859 N.Y.S.2d 614
SHANICE PEARSON, an Infant by Her Mother and Natural Guardian, MICHELLE PEARSON, Respondent,
v.
NEW YORK CITY HEALTH AND HOSPITALS CORPORATION (HARLEM HOSPITAL CENTER) et al., Appellants.
Court of Appeals of the State of New York.
Decided May 6, 2008.
*854 Michael A. Cardozo, Corporation Counsel, New York City (Drake A. Colley of counsel), for New York City Health and Hospitals Corporation, appellant.
Leahey & Johnson, P.C., New York City (Peter James Johnson, Jr., of counsel), for Neville Morgan and another, appellants.
Law Offices of Fitzgerald & Fitzgerald, P.C., Yonkers (John M. Daly of counsel), for respondent.
Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs, and the certified question answered in the affirmative.
On these facts, the courts below acted within their discretion in granting plaintiff's motion for permission to serve a late notice of claim (see General Municipal Law § 50-e; Williams v Nassau County Med. Ctr., 6 NY3d 531, 538 [2006]). Similarly, the courts below did not abuse their discretion by granting plaintiff's motion to discontinue the action without prejudice to renewal when the full extent of plaintiff's injuries are ascertainable (see CPLR 3217).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, etc.